Citation Nr: 0835615	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  03-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
stuttering. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1977 to June 1984.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued to rate the lumbar 
spine disorder as 10 percent disabling and declined to reopen 
the claim seeking service connection for stuttering.  A June 
2003 statement of the case (SOC) reopened the service 
connection claim and denied the claim on the merits.  An 
October 2006 rating decision increased the rating assigned 
for the lumbar spine disorder to 40 percent disabling 
effective November 26, 2001 (the date of claim).  On his Form 
9, the veteran requested a hearing before the Board.  In July 
2003, the veteran withdrew his hearing request.  In a July 
2007 statement, the veteran's representative mentioned that 
the veteran requested a hearing on his Form 9.  On July 2007 
Certification of Appeal, the Decision Review Officer 
specifically noted that the veteran's hearing request was 
withdrawn in July 2003.  Subsequently, in a September 2008 
informal hearing presentation, the veteran's representative 
indicated that there was nothing else to add to the claims.  
The case was returned to the Board for review.  

In a September 2008 informal hearing presentation, the 
veteran's representative appeared to raise a claim seeking 
entitlement to an effective date prior to November 26, 2001, 
for the assignment of a 40 percent rating for a lumbar spine 
disorder.  This matter is not before the Board and is 
referred to the RO for further action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for stuttering 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's service-
connected low back disorder encompasses lumbosacral strain, 
limitation of motion, and degenerative disc disease; 
pronounced disc disease, incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, vertebral fracture, and ankylosis of the spine have 
not been shown.

2.  In a July 1987 decision, the Board denied service 
connection for stuttering based on the finding that it was a 
developmental defect that pre-existed, and was not aggravated 
by, service.

3.  Evidence added to the record since the July 1987 Board 
decision bears directly and substantially on whether 
stuttering was aggravated in service, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent rating is not warranted 
for the veteran's service-connected lumbar spine disorder. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.71a, Codes 5292, 5293, 5295 (prior to September 23, 
2002); Code 5293 (from September 23, 2002 through September 
25, 2003); Codes 5237, 5242, 5243 (from September 26, 2003).

2.  New and material evidence has been received, and the 
claim of service connection for stuttering may be reopened. 
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 
3.156 (effective prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen previously denied, unappealed claims, the VCAA 
requires that VA apprise the veteran of the specific reasons 
for the prior denials.

Since, however, the Board is reopening the claim seeking 
service connection for stuttering on the basis of new and 
material evidence, the Kent holding is inconsequential.  
Further, since the Board is then remanding this claim for 
further development before readjudicating it on the 
underlying merits (de novo), the Board need not determine at 
this point whether there has been compliance with the other 
notice and duty to assist provisions of the VCAA until this 
additional development is completed and the claim 
reconsidered on the merits.  Temporarily deferring this 
consideration of whether there has been compliance with the 
VCAA is not prejudicial to the veteran because that 
determination is better made once the additional development 
on remand is completed.  Cf. Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board had erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims 
and, therefore, found the error harmless).

In regards to the claim seeking an increased rating for a 
lumbar spine disorder, in January 2002 (prior to the 
adjudication on appeal), April 2003, and March 2006 letters, 
the appellant was advised of what type of evidence was needed 
to substantiate the claim, and of his and VA's 
responsibilities in the development of the claim.  The July 
2002 rating decision continued to rate the lumbar spine 
disorder as 10 percent disabling.  An October 2006 rating 
decision increased the rating assigned to 40 percent 
disabling, effective November 26, 2001.   

A letter that accompanied the October 2006 rating decision 
discussed the manner in which VA determines disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Board 
has considered the adequacy of the VCAA notice in light of 
the recent Court decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Boards finds that the VCAA notice was 
adequate as the October 2006 letter, which includes 
Dingess/Hartman notice, informed the appellant that, in 
evaluating claims for increase, VA looked at the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact on employment.  The evidence that might 
support a claim for an increased rating was listed.  The 
veteran was told that ratings were assigned with regard to 
severity from 0 percent to 100 percent, depending on the 
specific disability.  The claim was readjudicated by October 
2006 supplemental statement of the case (SSOC).  In addition, 
the June 2003 statement of the case and October 2006 SSOC 
provided notice regarding the specific rating criteria used 
to evaluate the veteran's disabilities.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The actions taken by VA have essentially cured any 
error in the timing of notice.  Thus, the Board concludes 
that the veteran had actual knowledge of all notice 
requirements regarding increased rating claims.  Therefore, 
the veteran has been provided with all necessary notice 
regarding his claim for an increased evaluation.  Vazquez-
Flores v. Peake, supra.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The claims file indicated that the veteran had bouts with 
homelessness, thus VA has a heightened duty to assist.  The 
Board also concludes VA's heightened duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran was afforded VA medical examinations 
to obtain an opinion to assess the severity of his lumbar 
spine disorder.  VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

II.  Factual Background, Criteria, & Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

A.  Lumbar Spine Disorder

On June 2002 VA examination, it was noted that the claims 
file was reviewed.  The veteran had complaints of low back 
pain that was localized to the right side and extended up the 
back into the rib area.  He occasionally had radiation of the 
pain into the right thigh, but not below the knee.  He had no 
bowel or bladder complaints.  He stated that he had good 
temporary improvement in his back with ibuprofen that he took 
twice a day.  He also used Ben-Gay ointment on his back.  In 
the past, he had no improvement by wearing a back brace.  He 
was currently unemployed due to his psychiatric problems.  
Physical examination revealed that the veteran did not use 
any ambulatory aids and had a normal gait.  There was 
tenderness to palpation on the right paraspinus area from the 
sacrum up to about the T10 level.  He did not complain of 
tenderness with palpation on the left side.  Lumbar spine 
range of motion showed flexion to 30 degrees, extension to 5 
degrees, and lateral bend to the left to 10 degrees, and 
lateral bend to the right to 10 degrees.  Waddell non-
physiological sign was negative.  Seated straight leg raising 
was negative to 90 degrees on the left.  On the right, he had 
some back and thigh pain at 90 degrees.  Deep tendon reflexes 
(DTR's) were negative.  Sensory was intact to pinprick in 
both lower extremities.  Motor strength was 5/5 in all muscle 
groups of both lower extremities.  The heel-toe and bent-knee 
walk were normal.  The impression was chronic low back pain 
with no signs or symptoms of nerve root irritation.  Pain 
perception and pain tolerance were greatly influenced by his 
psychiatric and drug abuse problems.  His back also did not 
seem to be a limiting factor in his functioning or 
employment.  

An April 2003 record from Dr. R. D. C. indicated that the 
veteran had a knot in the center of his back that caused pain 
and was getting worse.  

Treatment records dated in 2003 from North Little Rock VA 
Medical Center (VAMC) showed complaints of low back pain.  In 
May 2003 physical examination revealed normal range of motion 
in the back with no point tenderness.  An x-ray revealed mild 
degenerative disc disease.  The assessment was backache most 
likely due to muscle strain.  In June 2003, some limitation 
of motion was noted.

Treatment records dated in 2004 from Iowa City VAMC showed 
that in August 2004, the veteran bumped his back into a metal 
rail in an elevator when the elevator fell about two floors 
and stopped with the emergency brakes.  The veteran was 
subsequently seen for low back pain due to muscle spasm from 
the blunt trauma to his back.  There were no neurological 
signs and no focal bony tenderness was shown.  

March 2005 records from a private chiropractor showed 
complaints of low back pain.  

On March 2006 VA examination, provided by Medical Support 
Systems, Inc., the veteran reported that he had pain in his 
spine 4 times per week and each time lasted for 4 days.  At 
the time of pain, he required bed rest.  He was not receiving 
any treatment for this condition.  He related incapacitating 
episodes as often at once a year, which lasted for 3 days.  
Over the past year he had no incidents of incapacitation.  
There was no functional impairment.  Physical examination 
revealed that his posture and gait were within normal limits.  
He did not require an assistive device for ambulation.  An 
inspection of the spine revealed normal head position with 
symmetry in appearance.  There was symmetry of spinal motion 
with normal curvatures of the spine.  There were no 
complaints of radiating pain on movement.  Muscle spasm was 
absent.  No tenderness was noted.  There was negative 
straight leg raising on the right.  There was negative 
straight leg raising on the left.  There was no ankylosis of 
the lumbar spine.  Range of motion studies showed that 
forward flexion was to 30 degrees with pain at 30 degrees; 
extension was to 20 degrees with pain at 20 degrees; right 
lateral flexion was to 15 degrees with pain at 15 degrees; 
left lateral flexion was to 20 degrees with pain at 20 
degrees; right rotation was to 20 degrees with pain at 20 
degrees; and left lateral rotation was to 20 degrees with 
pain at 20 degrees.  

Pain had the major functional impact on the spine on 
repetitive motion.  The spine was not additionally limited by 
fatigue, weakness, lack of endurance and incoordination.  
Joint function was additionally limited by 0 degrees on 
repetitive motion.  There were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  

Neurological examination of the lower extremities revealed 
that motor function was within normal limits.  Sensory 
function was within normal limits.  The right lower extremity 
reflexes revealed knee jerk 2+ and ankle jerk 2+.  After 
physical, neurological, and x-ray examination, the diagnosis 
was lumbosacral strain that progressed to degenerative disc 
disease at L4-5 and chronic right sacroiliitis and diffuse 
spondylosis.   

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 40 percent evaluation 
if it is severe with recurrent attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 
6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes. 38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Code 5295 (2003).  Lumbosacral strain warrants a 40 percent 
rating for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 40 
percent rating if it is severe. 38 C.F.R. § 4.71a, Code 5292 
(2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
unfavorable. 38 C.F.R. § 4.71a, Code 5289 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and ankylosis of major joints or 
without other joint involvement warrants a 100 percent 
rating. 38 C.F.R. § 4.71a, Code 5286 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse. 38 C.F.R. 
§ 4.45.

Under the criteria effective from September 26, 2003, 
lumbosacral strain, and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Codes 5237 and 5242 (2007).  
Intervertebral disc syndrome is rated under the general 
formula for rating diseases and injuries of the spine or 
based on incapacitating episodes (outlined above), whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Code 5243 
(2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to 
the nearest 5 degrees.

The Board finds that the criteria for an evaluation in excess 
of 40 percent the veteran's lumbar spine disorder have not 
been met.  The veteran is already receiving the maximum 
rating for chronic lumbosacral strain under the "old" 
criteria (Code 5295).  The veteran is also receiving the 
maximum schedular rating for loss of range of motion under 
the "old" and "new" criteria (Codes 5292, 5237, 5242, and 
5243).  Even considering any complaints of weakness, 
fatigability, or loss of function due to pain, a higher 
disability may not be assigned.  See Johnston v. Brown, 10 
Vet. App. 80 (1997) (if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  
Therefore, the only means by which a higher rating could be 
assigned would be if there is evidence unfavorable ankylosis 
of the entire thoracolumbar spine; pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings; or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past year

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).

VA examinations dated in June 2002 and March 2006 indicate 
that the veteran retains, albeit severely limited, motion of 
his low back.  X-rays taken as recently as March 2006 
revealed that the veteran's lumbosacral strain progressed to 
degenerative disc disease at L4-5, chronic right 
sacroiliitis, and diffuse spondylosis, but no fusion.  In 
other words, there is no evidence of unfavorable ankylosis of 
the thoracolumbar spine.  A higher disability evaluation 
under the "old" Diagnostic Code 5289 or "new" Diagnostic Code 
5240 would therefore be inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  A neurological examination conducted in March 
2006 was essentially normal.  Motor, sensory, and reflex 
testing were all within normal limits.  When he was examined 
in June 2002 and March 2006, the examiners found that there 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  A diagnosis of 
intervertebral disc syndrome has not been rendered.  
Similarly, there is also no evidence that the veteran suffers 
from mild, incomplete paralysis of the sciatic nerve due to 
his low back disability. See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520, 8521 (2006).

Finally, on March 2006 VA examination, the VA examiner 
acknowledged that the veteran suffered from chronic back pain 
4 times per week and each time lasted for 4 days.  He also 
indicated that the veteran provided a history of self-
prescribed bed rest to relieve his pain.  However, the 
veteran also reported that he was not receiving any treatment 
for his back and did not have any incapacitating episodes 
within the past year.  There was no indication that the 
veteran received physician prescribed bed red rest at any 
point throughout the appeal period, falling far short of the 
6 week requirement under the next higher (60 percent) rating.

Consideration as to whether a higher disability evaluation 
may be applied does not stop here, however. VAOPGCPREC 36-97 
(1997) held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The Board recognizes the fact that veteran 
complains of chronic low back pain that is aggravated by 
repetitive use, and that he reports flare-ups of back pain 
that requires bed rest.  However, when he was examined in 
March 2006, the 30 degrees of forward flexion experienced by 
the veteran factored in additional limitation of motion due 
to fatigue, weakness, or lack of endurance following 
repetitive use. Thus, even in considering the tenets of 
38 C.F.R. §§ 4.40, 4.45, 4.50, the Board finds that a 
disability evaluation in excess of 40 percent under the 
rating criteria for intervertebral disc syndrome is not 
warranted.
There is a preponderance of the evidence against a rating in 
excess of 40 percent based on lumbosacral strain, limitation 
of motion, or degenerative disc disease.  38 U.S.C.A. § 5107.

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  There are no 
identifiable periods of time, throughout the appeal period in 
which the veteran's lumbar spine disorder had been 
persistently more severe than the extent of disability 
contemplated under the assigned 40 percent rating, and thus 
higher "staged ratings" are not warranted.  Hart, supra.
   
B.  Stuttering

Evidence of Record in July 1987

Service treatment records (STR's) included a July 1978 
enlistment examination that was negative for any speech 
impediment.  Treatment records indicated that the veteran was 
in a track vehicle accident in July 1978.  Initial 
observations indicated that it was a neck, back, and lower 
extremity injury.  In February 1979, the veteran was referred 
to a speech pathologist and denied assistance with 
stuttering.  The results of this consultation, if it took 
place, were not of record.  In May 1981, the veteran was 
referred again to a speech pathologist for an evaluation of 
his severe stuttering problem.  He was evaluated in June 1981 
at which time he reported that his stuttering was of 10 years 
duration.  A history of loss of consciousness following a 
tank accident in August 1987 and a history of bilateral 
otitis media and was noted.  The assessment was severe 
stuttering disorder of undetermined etiology.  A September 
1982 report of medical history showed that the veteran's 
stuttering was severe in which he underwent treatment at 
Walter Reed. 

Post service records included January 1986 and February 1987 
VA evaluations for stuttering.  The veteran stated that his 
stuttering problem resulted from a tank accident while in 
service.  He indicated that he did not have any speech 
problem prior to the accident.  He had a two-week speech 
rehabilitation course at Walter Reed.  It was found that the 
veteran's stuttering pattern was typical in that it contained 
unnecessary gross physical movements (secondary 
characteristics), such as arm swings and eye movements; 
unnecessary words to allow him to speak, such as "ahs"; and 
substitution and avoidance of words on which he believed he 
may stutter.  

At a January 1987 Board hearing, the veteran testified that 
he had a slight stuttering problem when he was in school 
prior to service.  He indicated that he would talk very slow 
and in a low tone of voice.  He indicated that the trauma 
related to his in-service track vehicle accident made his 
stuttering worse.  

A July 1987 Board decision denied service connection for 
stuttering finding that it was a developmental defect that 
pre-existed service and was not caused or aggravated by 
service.  The veteran did not appeal the decision and it 
became final.  

Evidence received since July 1987

In December 1991 correspondence, the veteran indicated that 
he never stuttered in high school and that he was now scared 
to speak due to his nerves.  He mentioned that he was in a 
track vehicle accident in-service.  He indicated that his 
stuttering and shaking became worse and he left the military 
in 1984 because he was no longer able to talk over the radio 
due to his stuttering. 

On January 1997 neuropsychological evaluation, the veteran 
reported an onset of stuttering as well as auditory and 
olfactory hallucinations since his in-service vehicle 
accident.  The veteran reported that he had lost 
consciousness for approximately 40 minutes.  The 
neuropsychologist found that the veteran's stuttering 
appeared consistent with an acquired stuttering, which might 
be secondary to neurologic insult.  

In correspondence received in December 1991, the veteran 
indicated that he was afraid to speak due to his nerves.  

Treatment records from Central Arkansas Health Care System 
showed that the veteran underwent speech therapy in 2002.  
The veteran provided a history of an onset of a stuttering 
problem beginning when he was in an accident in service.  
Objective findings revealed that the veteran's dysfluencies 
included prolongations and part-word repetitions.  He 
stuttered on the small functor words as well as the content 
words.  He also stuttered in the middle of some words as well 
as on initial sounds in words.  The speech-language 
pathologist found that the above characteristics were typical 
with a neurogenic stutterer (such as following a traumatic 
brain injury).    

In correspondence received from G. F. in April 2003, she 
indicated that she had been friends with the veteran for many 
years and that he did not have a speech problem prior to 
going into the military.  She had heard that he had been in 
an accident.  When she saw him again years later, she 
indicated that he was not as outgoing and had a problem with 
stuttering.  

A July 2003 North Little Rock VA Medical Center (VAMC) 
treatment record indicated that the veteran's thoughts and 
not his speech were "messed up." 

A March 2006 VA examination provided by QTC Medical Service 
reported a history of the veteran having post traumatic 
stress disorder (PTSD) ever since his in-service tank 
accident.  He indicated that he was removed from Tank duties 
after the accident due to his speech impediment that resulted 
from his injuries and was "put into a desk job."

In October 2006, the RO granted service connection for PTSD 
and assigned a 100 percent evaluation effective May 14, 1999.  
The veteran's PTSD was found to be at least as likely as not 
related to the track vehicle accident incurred during 
military service.  

The July 1987 Board decision denying service connection for 
stuttering is final based on evidence then of record. 38 
U.S.C.A. § 7104. Under 38 U.S.C.A. § 5108, VA must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim. See 38 U.S.C.A. § 7105(c); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Although the RO previously reopened the claim in the June 
2003 statement of the case, the issue of new and material 
evidence must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).

On review of the record, the Board finds that the evidence 
received since July 1987 is new, as it was not previously of 
record.  Since it contributes to a more complete disability 
picture of the stuttering postservice, it may impact on the 
question of whether the veteran's stuttering was caused or 
aggravated by service.  Hence it is material to the matter at 
hand.  It is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As it is 
both new and material, the claim may be reopened.

ORDER

Entitlement to a disability rating in excess of 40 percent 
for a lumbar spine disorder is denied.

The appeal to reopen a claim of service connection for 
stuttering is granted.


REMAND

The veteran's stuttering has had a complicated disability 
picture.  The record is not clear as to whether the veteran's 
speech impediment is a developmental defect, whether there 
has been a superimposed injury that resulted in stuttering, 
whether the condition pre-existed service and was aggravated 
by service, or whether it manifested in service.  

In any event, in order to prevail on the issue of service 
connection for any particular disability under the law, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The Court has held that a claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability. Allen v. Brown, 7 Vet. App. 
439 (1995).

In this case, only a June 1981 report noted a history of 
stuttering for 10 years, plus post service testimony in which 
the veteran indicated that he had a slight stuttering problem 
when he was in school prior to service.  However, no 
stuttering was noted during his service entrance examination 
in July 1977 and the veteran now contends that he did not 
stutter prior to service.  A veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service. 38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective from May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof." 38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection. 38 
C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), 
and cases cited therein. See also VAOPGCPREC 82- 90.  
However, the VA General Counsel has further noted that if, 
during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  See also Jensen v. Brown, 4 Vet. App. 304, 306- 
307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For instance, if the veteran has a diagnosis of a speech 
impediment prior to service, he may have sustained 
aggravation thereof during service; or there may have been a 
different, superimposed disability which arose in service, to 
include, potentially, stuttering.  

The record now shows that the veteran's stuttering appeared 
consistent with an acquired stuttering which might be 
secondary to neurologic insult (such as following a traumatic 
brain injury).  STR's showed that the veteran was involved in 
a track vehicle accident and was subsequently seen by a 
speech pathologist.  

Post service records also suggest that the veteran's 
stuttering may be related to a mental disorder.  Treatment 
records reported that the veteran gets nervous when he has to 
speak and that his mind and not his speech is "messed up."  
The veteran has been service-connected for PTSD specifically 
related to the in-service track vehicle accident.  

What he still needs to establish service connection for 
stuttering is a competent (medical) opinion as to whether the 
veteran's stuttering preexisted service or is related to 
service.  In addition, pursuant to VAOPGCPREC 82-90, the 
examiner must also address the following: (1) whether the 
veteran's stuttering is a developmental defect; and (2) 
whether there was a superimposed disease or injury in 
service.  The examiner should also note whether the veteran's 
stuttering was aggravated by a service-connected disability.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.)

1.  The veteran should be asked to 
identify all medical care providers who 
have ever treated him for any speech 
impediment, including stuttering, prior to 
service, during service, and since 
service.  The RO/AMC must obtain complete 
treatment records (those not already in 
the claims folder) from all treatment 
sources identified.  If any records sought 
cannot be obtained, the reason for such 
must be noted in the record.

2.  After the above development is 
complete, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo an examination.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.  The examiner is asked to do the 
following:

a.  The examiner is asked to express an 
opinion as to whether the veteran 
currently stutters.  If not, the examiner 
is asked to comment on treatment records 
associated with the claims file that 
diagnose the veteran with stuttering.

b.  If the examiner finds that the veteran 
currently stutters, the examiner is asked 
to express an opinion as to when the 
veteran's stuttering was first manifested 
(i.e., prior to service, in service, or 
after service).  

c.  The examiner is also asked to express 
an opinion as to whether the veteran's 
stuttering is a developmental defect.  If 
the examiner determines that the 
stuttering is a developmental defect, the 
examiner is asked to indicate whether 
there was a superimposed disease or injury 
in service.

d.  If the examiner determines that the 
veteran's stuttering clearly and 
unmistakably (i.e., undebatably) 
preexisted service, the examiner is asked 
to indicate whether there is a permanent 
increase in the severity of the underlying 
pathology associated with the stuttering 
which occurred during service.  

i.  If the examiner answers 
this question affirmatively, 
the examiner is then asked to 
express an opinion as to 
whether the increase in 
severity is clearly and 
unmistakably (i.e., 
undebatably) due to the 
natural progress of the 
disease.  

ii.  If the examiner 
determines that the veteran's 
stuttering did not increase in 
severity during service, the 
examiner should indicate as 
such.  

e.  If the examiner determines that the 
veteran's stuttering is not a 
developmental defect and did not pre-
exist service, the examiner is asked to 
opine whether it is at least as likely as 
not (i.e., a 50% probability or greater) 
that the veteran's stuttering had its 
clinical onset in service or is (are) 
otherwise related to active service?

f.  Additionally, the examiner is asked 
to provide an opinion as to whether the 
stuttering is proximately due to or the 
result of, or aggravated by a service-
connected disability. 

g.  The examiner must provide a complete 
rationale for any stated opinion.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO/AMC should 
readjudicate the issue on appeal.  If it 
remains denied, an appropriate 
supplemental SOC should be issued, and the 
appellant and his representative should 
have the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


